DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. Applicant argues that the claimed invention differentiates itself from the prior arts with the newly added amendment, “and the acoustic transducer”, which is also arranged inside a housing defining the measurement cavity.
In the non-final office action is was established that the acoustic transducer taught by Haisch was located on a common substrate with the controller. This teaching was combined with Lavrosky which teaches that the common substrate is affixed to the housing, therefore the common substrate is located within the measurement cavity of the housing. This combination would result in the modification of the acoustic transducer and controller being arranged on a common substrate, in which the common substrate is located within a measurement cavity of the housing. Along with the acoustic transducer and controller are the first and second emitters, since it is known that electrical and sensing elements are arranged on a substrate, which is typically a circuit board. The non-final implicitly established the location of the acoustic transducer to be located within the housing, along with the aforementioned elements.
Furthermore, introduced here as evidence, it is known and common in the art to have multiple sensing and electrical elements located on a common side of a common substrate. Toda US 20210025742, Figure 9, depicts a flow rate velocity sensor in which there is a housing #50, in which resides a measurement cavity containing an emitter #5 and a receiver #6, which is 
For these reasons, the arguments are not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15. 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haisch, Christoph. “Photoacoustic Analyzer for the Artifact-Free Parallel Detection of Soot and NO2 in Engine Exhaust”. Analytical Chemistry and Institute of Hydrochemistry. Pages 7292-7296. Published August 8, 2012 (hereafter known as Haisch) in view of Lavrovsky US 20200271561 and Danno US 20110019193 and in further view of Smith US 20090235720.
As to claim 1, Haisch teaches “A photoacoustic sensor (Title; Abstract) comprising: an emitter for emitting electromagnetic radiation (Figure 1 teaches laser diodes. This particular light wavelength falls into the spectrum of electromagnetic radiation) at a first wave-length (Page 7293, Column 1, Paragraph 2 teaches a wavelength of 806nm for soot detection within NO2; Figure 1) and electromagnetic radiation at a second wavelength (Page 7293, Column 1, Paragraph 2 teaches a second wavelength of 532 nm, which is for the NO2 detection), wherein the first wavelength is for photoacoustically detecting particulate matter in a measurement cavity (Page 7293, Column 1, Paragraph 2 teaches a wavelength of 806nm for soot detection within NO2) and the second wavelength is for photoacoustically detecting the particulate matter and at least one target gas in the measurement cavity (Page 7293, Column 1, Paragraph 2 teaches a second wavelength of 532 nm, which is for the NO2 detection); and an acoustic transducer for transducing a first acoustic signal into a first sensor signal depending on an interaction of the electromagnetic radiation at the first wavelength and the particulate matter, and for transducing a second acoustic signal into a second sensor signal depending on an interaction of the radiation at the second wavelength with the particulate matter and the at least one target gas (Figure 1, Microphone. Since this is a photoacoustic system which means that a medium is driven by optical means, and the energy generated is detected by a microphone. This is a transducer which converts wave energy into electrical signals), wherein the emitter comprises a first emitter element and a second emitter (Figure 1 shows 2 emitters), wherein the acoustic transducer and the controller are arranged on the common substrate (Figure 1 shows all of the elements from a plan view. Looking top down, these elements are arranged on the same place. Based on this it would be obvious to one of ordinary skill in the art to rearrange the known elements onto a common substrate).”
Haisch does not teach “wherein the emitter is arranged inside a housing defining the measurement cavity.”
([0035]; Figure 10, #6), arranged on a common substrate, wherein the housing is affixed to the common substrate ([0035] teaches multiple combinations of emitters and receivers implying more than one of each. This is seen as #6, #12 and #4 located on a common substrate within the housing).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lavrovsky with Haisch. Having a testing system be located within a housing is known in the art since this makes the system compact, as seen in Lavrovsky. The single housing can contain the needed elements and allow for proper gas testing. As to claim language “and the acoustic transducer”, this element is taught by Haisch. In combination with Lavrovsky, this element would be located within the housing since the transducer is located on the substrate and the substrate is located within the housing.
The prior arts do not teach a controller with the claimed function.
Danno teaches “a controller configured to determine a quantity of the particulate matter inside the measurement cavity based on the first sensor signal and to determine a mutual quantity of the particulate matter and the at least one target gas inside the measurement cavity based on the second sensor signal (Figure 1, #23 has #33 and #35; [0059]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Danno with Haisch. Haisch teaches that 2 wavelengths are used in order to measure the soot and NO2. It would be obvious to utilize a controller to analyze 2 signals in order to determine the properties of the soot and NO2. This allows to user to analyze both components of the exhaust. 
The prior arts do not explicitly teach a single PCB, but do teach a single circuit board.
Smith teaches “wherein the common substrate comprises a single printed circuit board (Figure 3, #4 is a PCB with components attached to it. This also enclosed within a housing).”


As to claim 3, Danno teaches “wherein the controller is further configured to determine a quantity of the at least one target gas inside the measurement cavity based on a combination of the first and second sensor signals(Figure 1, #23 has #33 and #35; [0059]; [0090]).”

As to claim 5, Haisch teaches “wherein the emitter comprises a first emitter element for emitting the electromagnetic radiation at the first wavelength and a second emitter element for emitting the electromagnetic radiation at the second wavelength (Figure 1, Laser diodes).”

As to claim 6, Haisch teaches “wherein the emitter comprises at least one of a Light Emitting Diode and a Laser Diode (Figure 1, Laser diodes; (Page 7293, Column 1, Paragraph 2).”

As to claim 7, Haisch teaches “wherein the emitter does not comprise an infrared thermal emitter (there is no teaching of an infrared thermal emitter in this prior art).”

As to claim 8, Haisch teaches “wherein the at least one target gas is a gas belonging to the family of nitrogen oxides (Abstract).”

(Page 7293, Column 1, Paragraph 2 teaches a wavelength of 806nm for soot detection within NO2; Page 7293, Column 1, Paragraph 2 teaches a second wavelength of 532 nm, which is for the NO2 detection), or wherein the first wavelength is 805 nm +/- 10 nm or 850 nm +/- 10 nm, and wherein the second wavelength is 405 nm +/- 5 nm or 450 nm +/- 5 nm.”

As to claim 11, Haisch teaches “the photoacoustic sensor”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to adjust the size of the sensor so that “wherein each of a length, a height and a width of the photoacoustic sensor is five centimeters or less.” The prior art does teach a size of a resonator on page 7293, paragraph 2, which is under 5cm. Based on this and the location of the sensor, one could alter the size of the photoacoustic sensor. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

As to claim 12, Haisch teaches “the acoustic transducer (Figure 1, microphone).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to adjust the size of the sensor so that “the acoustic transducer comprises a MEMS microphone”. The prior art does teach a size of a resonator on page 7293, paragraph 2, which could be considered a MEMS. Based on this and the location of the sensor, one could alter the size of the photoacoustic sensor. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

As to claim 13, Haisch teaches “wherein the photoacoustic sensor is fan-less (There is no teaching of a fan).”

As to claim 14, Haisch teaches “and wherein the photoacoustic sensor comprises at least one opening for fluid communication with an environment such that the particulate matter and the at least one target gas can flow from the environment into the measurement cavity (Figure 1, Sample in/out ports).”
Haisch does not teach “wherein the emitter and the acoustic transducer are both arranged inside the same measurement cavity.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to arrange the parts so that the emitter and the acoustic transducer are both arranged inside the same measurement cavity. The Figure in Haisch shows the laser diode being located outside the cavity, yet the light does interact with the contents within the cavity. Rearranging known element is known in the art since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Because the laser from the diodes interacts with the contents within the cavity, it would have been obvious to place the diodes within the cavity as well, saving space. 

As to claim 15, Haisch teaches “wherein the photoacoustic sensor further comprises a particulate filter for preventing at least a portion of the particulate matter from entering into the measurement cavity, the particulate filter being arranged at the opening of the photoacoustic sensor (Page 7292, Paragraph 1, line 9-10; Last line of Paragraph 1; Page 7293, Paragraph 2. Although the exact placement is not taught, the prior art does teach the criticality of utilizing a filter. The prior art does teach that a filer is behind each cell and that the sample gas is filtered).”

As to claim 19, Haisch teaches “A photoacoustic sensing method (Title; Abstract), the method comprising: emitting electromagnetic radiation at a first wavelength (Page 7293, Column 1, Paragraph 2 teaches a wavelength of 806nm for soot detection within NO2; Figure 1) and electromagnetic radiation at a second wavelength (Figure 1 teaches laser diodes. This particular light wavelength falls into the spectrum of electromagnetic radiation; (Page 7293, Column 1, Paragraph 2 teaches a second wavelength of 532 nm, which is for the NO2 detection), wherein the first wavelength is for photoacoustically detecting particulate matter in a measurement cavity and the second wavelength is for photoacoustically detecting the particulate matter and at least one target gas in the measurement cavity (Page 7293, Column 1, Paragraph 2 teaches a wavelength of 806nm for soot detection within NO2; (Page 7293, Column 1, Paragraph 2 teaches a second wavelength of 532 nm, which is for the NO2 detection)); and transducing a first acoustic signal into a first sensor signal depending on an interaction of the electromagnetic radiation at the first wavelength and the particulate matter, and for transducing a second acoustic signal into a second sensor signal depending on an interaction of the electromagnetic radiation at the second wavelength with the particulate matter and the at least one target gas, wherein emitting electromagnetic radiation at the first wavelength and electromagnetic radiation at the second wavelength is performed by an emitter (Figure 1, Microphone. Since this is a photoacoustic system which means that a medium is driven by optical means, and the energy generated is detected by a microphone. This is a transducer which converts wave energy into electrical signals) wherein the emitter comprises a first emitter element and a second emitter (Figure 1 shows 2 emitters), wherein transducing the first acoustic and acoustic signal is performed by an acoustic transducer (Figure 1, Microphone. Since this is a photoacoustic system which means that a medium is driven by optical means, and the energy generated is detected by a microphone. This is a transducer which converts wave energy into electrical signals), wherein the acoustic transducer and the controller are arranged on the common substrate (Figure 1 shows all of the elements from a plan view. Looking top down, these elements are arranged on the same place. Based on this it would be obvious to one of ordinary skill in the art to rearrange the known elements onto a common substrate).” Haisch does not teach “wherein the emitter is arranged inside a housing defining the measurement cavity.”
Lavrovsky teaches “arranged inside a housing defining the measurement cavity (Figure 3), and determining a quantity of the particulate matter inside the measurement cavity based on the first sensor signal and determining a mutual quantity of the particulate matter and the at least one target gas inside the measurement cavity based on the second sensor signal ([0007]), arranged on a common substrate, wherein the housing, the acoustic transducer and the controller is affixed to the common substrate ([0035] teaches multiple combinations of emitters and receivers implying more than one of each. This is seen as #6, #12 and #4 located on a common substrate within the housing).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lavrovsky with Haisch. Having a testing system be located within a housing is known in the art since this makes the system compact, as seen in Lavrovsky. The single housing can contain the needed elements and allow for proper gas testing. It is known to use multiple sensor signals to determine the quality and/or quantity of a gas or fluid within the sensing housing. The prior arts teach the same elements and concepts as the claimed invention, therefore the elements in the prior arts can perform the same analysis as the claimed invention. As to claim language “and the acoustic transducer”, this element is taught by Haisch. In combination with Lavrovsky, this element would be located within the housing since the transducer is located on the substrate and the substrate is located within the housing.
The prior arts do not teach a controller with the claimed function.
(Figure 1, #23 has #33 and #35; [0059]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Danno with Haisch. Haisch teaches that 2 wavelengths are used in order to measure the soot and NO2. It would be obvious to utilize a controller to analyze 2 signals in order to determine the properties of the soot and NO2. This allows to user to analyze both components of the exhaust. 
The prior arts do not explicitly teach a single PCB, but do teach a single circuit board.
Smith teaches “wherein the common substrate comprises a single printed circuit board (Figure 3, #4 is a PCB with components attached to it. This also enclosed within a housing).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Smith with the prior arts. Using a PCB is known in the art since they are easy and cheap to manufacture. They can be designed as needed in terms of shape and size to fit within certain housings. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haisch, Christoph. “Photoacoustic Analyzer for the Artifact-Free Parallel Detection of Soot and NO2 in Engine Exhaust”. Analytical Chemistry and Institute of Hydrochemistry. Pages 7292-7296. Published August 8, 2012 (hereafter known as Haisch) in view of Lavrovsky US 20200271561 and Danno US 20110019193 and Smith US 20090235720 and in further view of Rice US 20110290026.

Rice teaches “wherein the emitter is tunable through a wavelength spectrum covering the first and second wavelengths (Figure 1, #12).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Rice with Haisch. Adjusting the frequency with the emitted signal is known in the art. Fine tuning it increases the accuracy of the system. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haisch, Christoph. “Photoacoustic Analyzer for the Artifact-Free Parallel Detection of Soot and NO2 in Engine Exhaust”. Analytical Chemistry and Institute of Hydrochemistry. Pages 7292-7296. Published August 8, 2012 (hereafter known as Haisch) in view of Lavrovsky US 20200271561 and Danno US 20110019193 and Smith US 20090235720 and in further view of Rusanov US 20200056998.
As to claim 10, the prior art does not teach a specific particle size.
Rusanov teaches “wherein the photoacoustic sensor is configured to detect particulate matter with dimensions of 300 nm and less ([0005]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Rusanov with Haisch. Using different frequencies for the emitting signal would affect the range of dimensions of the particulate it could detect. This obvious modification would be based on the environment of the sensor system.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haisch, Christoph. “Photoacoustic Analyzer for the Artifact-Free Parallel Detection of Soot and NO2 in Engine Exhaust”. Analytical Chemistry and Institute of Hydrochemistry. Pages 7292-7296. Published August 8, 2012 (hereafter known as Haisch) in view of Lavrovsky US 20200271561 and Danno US 20110019193 and Smith US 20090235720 and in further view of Hofmeister US 20160216154.
As to claim 18, Haisch teaches “wherein the first emitter element, wherein the second emitter element (Figure 1).”
The prior arts do not teach a blue or red LED.
Hofmeister teaches “a red Light Emitting Diode or a red Laser Diode, a blue Light Emitting Diode or a blue Laser Diode ([0053]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Hofmeister and Haisch. The selection of the diodes comes down to design choice since different colors have different wavelengths are depend on the application of the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863